Citation Nr: 0944717	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's service medical records are unavailable and, 
according to the National Personnel Records Center, were 
destroyed in a fire that occurred at their facility in 1973.  
In June 2005, the RO issued a formal finding on the 
unavailability of the appellant's service records.  In cases 
where records once in the hands of the government are lost, 
there is a heightened obligation to explain the Board's 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The only medical evidence of record showing that the Veteran 
has tinnitus is a November 2006 private treatment report.  At 
that time, the Veteran complained of having tinnitus.  The 
physician, Dr. J.N., noted that the Veteran had noise 
exposure in service and occupationally.  A December 2004 
private treatment record and VA audiological examinations 
dated February 2005 and January 2007 reported no history or 
symptoms of tinnitus.  The December 2004 private treatment 
record noted that the Veteran worked in a railroad shop for 
many years following service and that his hearing loss was 
attributed to both inservice and post-service noise exposure, 
though the majority of it was attributed to his inservice 
noise exposure.  In a January 2007 letter, Dr. J.N. noted the 
Veteran's inservice noise exposure and seemed to indicate 
that the Veteran's tinnitus was a symptom of his hearing 
loss.  

In his November 2007 Substantive Appeal, the Veteran 
expressed disagreement with the finding that he did not have 
tinnitus as he filed a claim for "ringing in the ears" and 
thought that was the same as tinnitus.  

The Veteran engaged in combat during service and was found to 
have had significant noise exposure in service.  Service 
connection has been granted for hearing loss and a 40 percent 
evaluation is presently assigned.  However, the medical 
evidence of record does not clearly show that he has tinnitus 
and if so, whether that was caused by his inservice noise 
exposure.  Therefore, the Veteran should be afforded a VA 
examination to obtain a medical opinion to determine the 
nature and etiology of his tinnitus.  Such an opinion is 
necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Regarding the Veteran's claim for basal cell carcinoma, the 
record shows that this condition was first discovered in 1964 
and the Veteran had to undergo many excisions of basal cell 
carcinoma on various areas of his body and face since that 
time.  The Veteran stated in a letter dated September 2006 
that the only time in his life that he had unusual amounts of 
sun exposure was during the 30-day inservice trip from San 
Francisco to New Guinea.  He stated that he had no duty on 
that trip and spent his time sitting in the sun and reading.  
The Veteran had blonde hair and blue eyes and stated that he 
did not turn dark in the sun.  Finally, the Veteran stated 
that he had always been an office worker and did not have 
much sun exposure.  The Board finds the Veteran's reported 
history credible.  In light of VA's heightened obligation due 
to the unavailability of the Veteran's service treatment 
records and his credible reported history of inservice sun 
exposure, the Veteran should be afforded a VA examination to 
obtain a medical opinion to determine the nature and etiology 
of his basal cell carcinoma.  Such an opinion is necessary 
for a determination on the merits of the claim.  See 38 
C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
claimed tinnitus.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current tinnitus 
had its onset during active military 
service or is related to in-service noise 
exposure.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed basal cell carcinoma.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the Veteran's current 
basal cell carcinoma had its onset during 
active military service or is related to 
in-service disease or injury, including 
exposure to sun during his inservice trip 
from San Francisco to New Guinea.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Readjudicate the Veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



